11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Kristi Barnard
            Appellant
Vs.                  No. 11-05-00014-CV -- Appeal from Fort Bend County
Wal-Mart Stores, Inc.
            Appellee
 
            Kristi Barnard and Wal-Mart Stores, Inc. have filed in this court an agreed motion to dismiss
the appeal.  In their motion, the parties state that they have reached a compromise settlement
agreement.  The motion is granted.
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
March 24, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.